Citation Nr: 0101584	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-29 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease.

2.  Entitlement to service connection for heart disability, 
to include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  He also had service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, among other 
issues, the veteran's claims of entitlement to service 
connection for lumbar degenerative disc disease and heart 
disability.  The veteran perfected a timely appeal of these 
determinations to the Board.  In light of the RO's subsequent 
recharacterization the latter service connection claim to 
specifically include coronary artery disease, the Board has 
similarly identified that issue on the title page.

In the October 1996 rating decision, the RO also denied 
entitlement to service connection for a rash on the veteran's 
legs.  In response, later that same month, the veteran filed 
a Notice of Disagreement (NOD).  A Statement of the Case 
(SOC) with regard to this claim was issued by the RO in 
November 1996.  However, to date, the veteran has not 
submitted anything that might be construed as a Substantive 
Appeal with respect to this claim.  See 38 C.F.R. § 20.302 
(2000).  Indeed, at a hearing held before a hearing officer 
at the RO in December 1996, the veteran and his spouse 
offered testimony in support of the two other issues but were 
silent as to this claim.  Accordingly, this issue is not now 
before the Board.  See Fenderson v. West, 12 Vet. App. 119, 
130-31 (1999).



REMAND

Initially, the Board observes that in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475.  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Turning to the specifics of these claims the Board notes that 
in addition to his active duty service the appellant also 
served periods of active duty for training (ACDUTRA) and 
inactive duty training between 1964 and 1994 with the United 
States Naval Reserve.  The precise dates of his reserve 
service are of record in the claims folder.  Significantly, 
in his statements and testimony in support of his claim of 
entitlement to service connection for a back disorder the 
appellant states that his current back disorder is due to an 
October 1984 fall that took place while he was on ACDUTRA, 
and that he has experienced continuing spinal pathology 
since.  Hence, the appellant does not contend that his back 
disorder was incurred or aggravated while on active duty.

Secondly, the medical evidence shows that the appellant 
currently suffers from lumbar degenerative disc disease, and 
reportedly the Social Security Administration (SSA) has 
awarded disability benefits due to this disability.  
Significantly, however, a February 1987 private treatment 
record reflects a five year history of low back pain which 
would date the onset to some time in 1982, not 1984 as 
alleged.  Moreover, it is relevant to note that a review of 
annual in-service physical examination and medical history 
reports dated in October 1984, September 1985, September 
1986, April and July 1987, September 1988, and August 1990 
each reflect that the veteran denied having recurrent back 
pain, arthritis, or a bone or joint deformity, and clinical 
evaluation of the spine disclosed clinically normal findings 
on each occasion.  Moreover, orthopedic records from Piedmont 
orthopedic reveal that the appellant slipped and fell in 
August 1991 while off duty at a Phar-Mor drug store, and that 
in November 1992, again while off duty, he fell from a 
loading dock.  Nevertheless, because the veteran has never 
been provided with a VA examination to determine the etiology 
of any current back disorder further development is in order 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

Regarding the claimed cardiovascular disability, the veteran 
alleged at his hearing in December 1996 that this condition 
is the result of stressful situations encountered during his 
active and reserve military service.  In particular he refers 
to a November 1962 referral for psychiatric consultation for 
his stuttering and nervousness, and he argues that these 
signs were the early indications of a cardiovascular 
disability.  

The veteran further claims that he suffered his first heart 
attack approximately one week after a very stressful active 
duty for training period with the Navy Reserve.  He therefore 
maintains that stress subsequently caused him to suffer two 
myocardial infarctions and aggravated his heart disability.  
Hence, the appellant argues that any pre-existing heart 
pathology was aggravated beyond its expected normal course 
due to in-service stress while with the Naval Reserve.  As 
the etiological basis of any current cardiovascular disorder 
has yet to be evaluated by a VA examiner, further development 
is in order under the Veterans Claims Assistance Act of 2000.

Finally, a review of the claims file indicates that the RO 
has either obtained, or the veteran has submitted, all 
records he has identified as pertinent to his claims.  The 
only exception to this are his Social Security Administration 
(SSA) records.  On remand, the RO should obtain these 
records.  If these records are not available, the RO must 
inform the veteran in compliance with the above noted 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In addition, the 
RO limited the request for his VA treatment records received 
in April 1996 to those dated subsequent to January 1996.  In 
accordance with the new statute, the RO should now request 
all of the available VA treatment records regardless of date.  
Id.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claims that his in-service 
stress and back injury are related to his current disorders.  
Without such medical evidence, his claim will likely be 
denied.  The Board further notes that it is the veteran's 
responsibility to present and support a claim for benefits, 
to include providing information on pertinent medical records 
and reporting for a requested VA examination.  38 U.S.C. 
§ 5107(a).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for a low back and/or heart disorder.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the appropriate 
SSA office and request legible copies of 
any decision granting disability benefits 
as well as all medical records used in 
making such a determination.  
Additionally, the RO should directly 
contact the VA Medical Center in Durham, 
North Carolina, and request all of the 
veteran's treatment records which are not 
currently of record.  Efforts to secure 
these records must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The veteran should be afforded VA 
cardiology and orthopedic examinations to 
determine the current nature and etiology 
of any low back and/or cardiovascular 
disorder.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the cardiologist is 
to express an opinion whether it is at 
least as likely as not that any diagnosed 
cardiovascular disability is the result 
of, or was chronically aggravated by, 
active service between 1960 and 1964, or 
during a period of ACDUTRA as claimed by 
the veteran.  If a period ACDUTRA is the 
likely cause the dates of that service 
must be specified.  The cardiologist 
should also discuss the role, if any, 
that stress related to the appellant's 
Naval Reserve service played in the 
development or aggravation of any 
underlying heart disease.  A complete 
rationale for all opinions expressed must 
be provided.  

The orthopedist should specifically 
discuss the relationship between the 
veteran's current low back disorder and 
his documented fall in 1984.  Thereafter 
he/she must offer an opinion discussing 
whether it is at least as likely as not 
that any current back disorder is related 
to the 1984 fall, or is otherwise related 
to service.  Commentary concerning the 
chronicity of any back disorder in view 
of the negative examination reports 
between 1984 and 1990 would be helpful.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be typed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should again 
review the veteran's claims for service 
connection for low back and heart 
disorders.  The RO should specifically 
document their consideration of recent 
legislation expanding when a reservist 
may be service connected for a myocardial 
infarct.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The veteran 
and representative should then be given 
the opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


